Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered May 11, 2009, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and false personation, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant was indicted, inter alia, for criminal possession of a weapon in the second degree. After a suppression hearing, the County Court denied that branch of the defendant’s omnibus motion which was to suppress physical evidence. Subsequently, the defendant pleaded guilty to, among other *716things, criminal possession of a weapon in the second degree. On appeal, the defendant contends that the inventory search of the vehicle in which he was riding prior to his arrest was unlawful.
In reviewing a hearing court’s factual determinations based largely upon an assessment of credibility, the determination of the trier of fact is ordinarily accorded great weight (see People v Bennett, 57 AD3d 912 [2008]; People v Lopez, 95 AD2d 241 [1983]; cf. Matter of Robert D., 69 AD3d 714, 716-717 [2010]). However, when the trier of fact has incorrectly assessed the evidence, the Appellate Division has the power to make new findings of fact (see People v Rodriguez, 77 AD3d 280, 285 [2010]; People v O’Hare, 73 AD3d 812 [2010]; Matter of Robert D., 69 AD3d 714, 717 [2010]). Here, the County Court properly determined that the inventory search was conducted pursuant to a police procedure which was rationally designed to meet the objectives justifying such a search and which effectively limited the searching officer’s discretion so as to assure that the police were not merely rummaging for incriminating evidence (see People v Galak, 80 NY2d 715 [1993]; People v Tandle, 71 AD3d 1176, 1178 [2010]; People v Banton, 28 AD3d 571, 572 [2006]; People v Kearney, 288 AD2d 398 [2001]). Accordingly, the County Court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence. Skelos, J.P., Balkin, Leventhal and Sgroi, JJ., concur.